DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 8/27/2021.  The objections to the claims have been withdrawn. The 35 USC 112 rejections have been withdrawn. Claims 1-19 remain pending for consideration on the merits.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 was filed after the mailing date of the application on 3/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al (US 20080134710).
Regarding claim 1, An teaches a refrigerator (Fig. 3) comprising: a main body (1) having a horizontal upper surface (top of 1), an ice bucket (40) configured to store ice; a transfer member (60) configured rotate about an axis which is oblique (angle of inclination, paragraph 0044, Fig. 5) with respect to the horizontal upper surface of the main body, and to transfer ice stored in the ice bucket (paragraph 0056); and an ice crushing device (50) disposed at an outer 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, An teaches wherein the ice crushing device includes: a housing (unnumbered housing for 50, Fig. 5)  mounted on an outer surface of the ice bucket (Fig. 5); a rotary blade (51)  configured to rotate inside the housing; and a fixed blade (53) fixed inside the housing to crush ice together with the rotary blade.
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, An teaches wherein the housing is mounted on an outer side (Fig. 5) of a bottom surface (location of 50) of the ice bucket.
Regarding claim 4, An teaches the ice bucket includes: the bottom surface formed to be oblique (Fig. 5) with respect to the horizontal upper surface of the main body and a first outlet (43) formed on the bottom surface.
Regarding claim 5, An teaches wherein the axis (Fig. 5) which is oblique with respect to the horizontal upper surface of the main body is perpendicular to the oblique bottom surface of the ice bucket (Fig. 5).
Regarding claim 6, An teaches wherein the rotary blade is disposed to rotate about an axis (Fig. 5) perpendicular to the oblique bottom surface of the ice bucket.
Regarding claim 7, An teaches wherein the housing includes a second outlet (71) formed to discharge ice in a downward vertical direction which (Figs. 5, 8a-8b) is perpendicular to a horizontal direction that is parallel with the horizontal upper surface of the main body (Figs. 5, 8a-8b), and the first outlet and the second outlet are disposed to be biased from each other  (Figs. 5, 8a-8b).
Regarding claim 17, An teaches the transfer member includes a first portion (straight portion of 60) which extends along the axis which is oblique with respect to the horizontal upper surface of the main body (Fig. 5), and a second portion (curved portion of 60) which extends from the first portion and is curved downward toward a bottom portion of the ice bucket (Fig. 5).  
Regarding claim 18, An teaches wherein the ice crushing device includes a housing (housing for 50) mounted on an outer side of the ice bucket (Fig. 5), and the transfer member is to rotate without rotating the housing (Fig. 5 illustrates housing for 50 is affixed to 45).  
Regarding claim 19, An teaches the ice crushing device includes a housing (housing for 50) mounted on an outer side of the ice bucket (Fig. 5), and a coupler (58), disposed on an outer side of housing (Fig. 6), to receive a rotational force transmitted by a driving motor (56, paragraphs 0054-0055), and the transfer member includes a rotation shaft (57)  which passes through a coupling hole (holes illustrated in Fig. 6) disposed in a bottom surface of the ice bucket (Fig. 6), to be connected to the coupler to receive a rotational driving force transmitted by the coupler (55, 56, 57, 58).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Chung et al (US 20040261442).
Regarding claim 8, An teaches the invention as described above but fails to explicitly teach wherein the ice crushing device includes a guide member to guide cubed ice and crushed ice not to be discharged in a state of being mixed, and the guide member is configured to rotate about the same axis as the rotary blade.
However, Chung teaches the ice crushing device includes a guide member (76) to guide cubed ice and crushed ice not to be discharged in a state of being mixed (paragraph 0087), and the guide member is configured to rotate about the same axis as the rotary blade (71, both 72 and 76 are on the same axis) to smoothly discharge ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice crushing device of An to include a guide member to guide cubed ice and crushed ice not to be discharged in a state of being mixed, and the guide member is configured to rotate about the same axis as the rotary blade in view of the teachings of Chung to smoothly discharge ice.
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 9, the combined teachings teach wherein a first outlet (43 of An) is in communication with a first space (43 leads to interior of 50 of An, i.e. the first space) of the ice crushing device, and a second outlet (71 of An) is disposed below the first space and the fixed blade (Figs. 5, 8a-8b of An).
Claims 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Chung and in further view of Goetz et al (US 5056688).
Regarding claim 10, the combined teachings teach the invention as described above but fails to explicitly teach the guide member is configured to block the second outlet side of the first space such that ice entering the first space through the first outlet does not inadvertently escape to the second outlet.
However, Goetz teaches the guide member (110) is configured to block the second outlet side (Col. 8, lines 9-57) of the first space such that ice entering the first space through the first outlet does not inadvertently escape to the second outlet (110 can hold ice and prevent from going through 142, Col. 8, lines 9-57, Fig. 5a) to prevent whole ice cubes from being dispensed with crushed ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice crushing device of the combined teachings to include the guide member is configured to block the second outlet side of the first space such that ice entering the first space through the first outlet does not inadvertently escape to the second outlet in view of the teachings of Goetz to prevent whole ice cubes from being dispensed with crushed ice.
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 11, the combined teachings teach the guide member is configured to freely rotate about an axis oblique with respect to the horizontal upper surface of the main body (Figs. 5, 8a-8b of An), the ice crushing device further includes a guide member support portion (108, 112 of Goetz) formed on the first space side of the second outlet, and the guide member is configured to be supported on the guide member support portion by its own weight to block a gap between the first space and the second outlet  (stopping action occurs when the barrier arm (110) is at approximately 45° or between 7 o'clock and 8 o'clock directions, and the friction by friction washers (108, 112) is large enough so that the barrier arm (110) can hold one or more ice pieces (see column 8, lines 8-57; and figures 2 and 5A of Goetz). 
Further, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 13, the combined teachings teach the ice crushing device is to rotate the rotary blade in a first direction (paragraphs 0046-0047, 0050, 0054, 0058 of An) to move the cubed ice entering the first space to a second space, and is to crush the cubed ice together with the fixed blade disposed at an end of the second space, and then to discharge the crushed ice to the second outlet (Figs. 8a-8b, paragraphs 0046-0047, 0050, 0054, 0058 of An)).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Chung and Goetz and in further view of Nuss (US 20130105611)
Regarding claim 14, the combined teachings teach the invention as described above but fails to explicitly teach the ice crushing device is to rotate the rotary blade in a second direction opposite to a first direction to push the cubed ice entering the first space, such that the cubed ice pushes the guide member and the cubed ice is discharged to the second outlet.
However, Nuss teaches the ice crushing device is to rotate the rotary blade in a second direction (counter-clockwise, paragraph 0009, 0032, 0038) opposite to a first direction (clockwise, paragraph 0009, 0030, 0032, 0038) to push the cubed ice entering the first space, and such that the cubed ice pushes the guide member and the cubed ice is discharged to the second outlet (paragraph 0032, 0038) to efficiently discharge ice or crush ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice crushing device of the combined teachings to include the ice crushing device is to rotate the rotary blade in a second direction opposite to a first direction to push the cubed ice entering the first space, such that the cubed ice pushes the guide member and the cubed ice is discharged to the second outlet in view of the teachings of Nuss to efficiently discharge ice or crush ice.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuss in view of Chung and Goetz and in further view of Park et al (US 7571619).
Regarding claim 15, the combined teachings teach the invention as described above but fails to explicitly teach the ice crushing device further includes a hill portion formed in the first space such that ice entering the first space through the first outlet is prevented from inadvertently pushing the guide member and escaping to the second outlet.
However, Park teaches the ice crushing device further includes a hill portion (37) formed in the first space such that ice entering the first space through the first outlet is prevented from inadvertently pushing the guide member and escaping to the second outlet (understood 53 abuts 37 to prevent ice from being discharged into 33) to efficiently separate the discharging parts.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice crushing device of the combined teachings to include a hill portion formed in the first space such that ice entering the first space through the first outlet is prevented from inadvertently pushing the guide member and escaping to the second outlet in view of the teachings of Park to efficiently separate the discharging parts.
Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Regarding claims 12 and 16, the subject matter which is considered to distinguish from the closest prior art of record, Goetz et al (US 5056688) and Park et al (US 7571919). The prior art of record teaches a blocking portion (110 of Goetz or 53, 51 of Park) configured to block ice to prevent the ice entering the first space from escaping to the second outlet in contrast to the claimed features of a slit disposed in the blocking portion to allow the rotary blade to pass through the blocking portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763